DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 3 in the reply filed on 8/03/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7, 10-11, 21, 24-25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6: is “a first segment” referring to “a plurality of segments” in line 3 or something else?
Claim 1, line 7: is “a second segment” referring to “a plurality of segments” in line 3 or something else?
Claim 6, line 2: is “adjacent segments” referring to “a plurality of segments” in line 3 or something else?
Claims 10-11, 21, 24-25 and 28 have similar issues as shown above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 21 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 11413763).
Re 1. 	Lee discloses 
a plurality of segments (30s and 40s), each segment of the plurality of segments including a body comprising: a first hinge member (41, 43 as shown in Fig. 8A); and a second hinge member (31, 33 as shown in Fig. 8A), the first hinge member of a first segment being coupled to the second hinge member of a second segment adjacent to the first segment through an interface (80), wherein the interface comprises a powder gap, a multi-modal interface, a compliance feature, a displace-to-lock configuration, an interference fit, or any combination thereof (a multi-modal interface, a compliance feature, a displace-to-lock configuration or any combination thereof as shown in Fig. 9A).
Re 2. 	Lee discloses that the body of at least one of the segments comprises a stratum comprising a plurality of layers (80 comprises 81-83).
	Re 3. 	Lee discloses that the insertion tool comprises a strength member (51) transversely intersecting the interface (80).
Re 10. 	See claim 1 rejection.  Lee discloses a strength member (51 & 61) intersecting the interface (80). 
Re 21. 	See claim 2 rejection.
Re 28. 	Lee discloses that the first and second hinge members (30s and 40s) are configured to move relative to one another when the tool is not rigidized (51 and 61 rotate 30s and 40s).
Allowable Subject Matter
Claims 6-7, 11 and 24-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/Primary Examiner, Art Unit 3726